


Exhibit 10.25


Amendment Number 1
To the
Dover Corporation
2012 Equity and Cash Incentive Plan
(Effective as of May 3, 2012)


The following amendment is effective with respect to awards made on or after
February 12, 2014 under the Dover Corporation 2012 Equity and Cash Incentive
Plan (Effective as of May 3, 2012) (the “Plan”):
1.    Section 18 of the Plan is amended by deleting such section in its entirety
and replacing it with the following:
“18.    Termination of Employment.
(a)    Death, Disability, Special Circumstances. In the case of a Participant’s
Disability, death, or special circumstances as determined by the Committee, any
purely temporal restrictions remaining with respect to Restricted Stock or
Restricted Stock Unit Awards as of the date of such Disability, death, or such
special circumstances, shall lapse and, if any Performance Targets are
applicable, the Restricted Stock or Restricted Stock Unit Awards shall continue
to vest as if the Participant’s employment had not terminated until the
prescribed time for determining attainment of Performance Targets has passed and
the appropriate determination of attainment of Performance Targets has been
made.
(b)    Normal Retirement. If the Participant’s employment with the Corporation
terminates as a result of Normal Retirement, subject to compliance with the
non-competition provisions of Paragraph 43 below applicable to Normal
Retirement, the Restricted Stock and Restricted Stock Unit Awards shall continue
to vest as if the Participant’s employment had not terminated until such time as
the remaining temporal restrictions lapse and, if any Performance Targets are
applicable, the Restricted Stock or Restricted Stock Unit Awards shall continue
to vest as if the Participant’s employment had not terminated until the
prescribed time for determining attainment of Performance Targets has passed and
the appropriate determination of attainment of Performance Targets has been
made.
(c)      Early Retirement. If the Participant’s employment with the Corporation
terminates as a result of Early Retirement, subject to compliance with the
non-competition provisions of Paragraph 43 below applicable to Early Retirement,
the Restricted Stock and Restricted Stock Unit Awards shall continue to vest as
if the Participant’s employment had not terminated until the earlier of (i)
twenty-four (24) months from the date of termination in the case of Early
Retirement I, thirty-six (36) months from the date of termination in the case of
Early Retirement II, and twelve (12) months in the case of Early Retirement III,
and (ii) such time as the remaining temporal restrictions lapse and, if any
Performance Targets are applicable, the Restricted Stock or Restricted Stock
Unit Awards shall continue to vest as if the Participant’s employment had not
terminated until the prescribed time for determining attainment of Performance
Targets has passed and the appropriate determination of attainment of
Performance Targets has been made.
(d)    Other. If a Participant’s employment with the Corporation voluntarily or
involuntarily terminates for any other reason during the Restricted Period, the
Restricted Stock and Restricted Stock Unit Awards shall be forfeited on the date
of such termination of employment."
2.    Except as specifically amended by the foregoing, the Plan remains in full
force and effect in accordance with the terms thereof prior to such amendment.
3.    The foregoing amendment was duly approved by resolution of the
Compensation Committee of the Board of Directors of Dover Corporation at its
meeting held on February 12, 2014 and shall be effective with respect to awards
made on or after February 12, 2014.




